— Judgment unanimously affirmed. Memorandum: Defendant was convicted of two counts each of first degree robbery and third degree criminal possession of a weapon as a result of two incidents which occurred on the same evening. The trial court properly denied defendant’s application for a Wade hearing with respect to one of the *934victims who knew defendant prior to the incident (see, People v Tas, 51 NY2d 915, 916; People v Gissendanner, 48 NY2d 543, 552). Although defendant was entitled to a Wade hearing to challenge the other victim’s identification as the product of a suggestive photo array, the error was harmless because there was sufficient evidence, independent of the identification, to establish defendant’s guilt (see, People v Crimmins, 36 NY2d 230). The court properly refused to charge grand larceny as a lesser included offense of first degree robbery because there was no reasonable view of the evidence that defendant committed only a larceny (see, People v Glover, 57 NY2d 61, 63; People v Asan, 22 NY2d 526, 532). We have considered defendant’s remaining claims and find each one lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — robbery, first degree; criminal possession of weapon, third degree.) Present — Denman, J. P., Boomer, Green, Pine and Davis, JJ.